         Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                 USDC SDNY
 ------------------------------                            X   DOCUMENT
 BAIQIAO TANG a/k/a TANG                                   :   ELECTRONICALLY FILED
 BAIQIAO, and JING GENG,                                   :   DOC #: _________________
                                                           :   DATE FILED: 11/20/2019
 UNITED STATES DISTRICT     Plaintiffs,COURT               :
 SOUTHERN DISTRICT OF NEW YORK                             :
 -----------------------------------------------------------x
          -against-                                        :
 In re FANNIE MAE 2008 SECURITIES                          ::
                                                              No.0817
                                                                    Civ.Civ.
                                                                         7831 (PAC)
                                                                               9031 (JFK)
 LITIGATION
 WENGUI GUO a/k/a MILES KWOK                               ::    09 MD 2013 (PAC)
                                                                 OPINION    &   ORDER
 a/k/a GUO WENGUI a/k/a HO WAN                             ::
 KWOK, and GOLDEN SPRING (NEW                              ::   OPINION & ORDER
 -----------------------------------------------------------x
 YORK) LTD.,                                               :
                                                           :
                            Defendants.                    :
 ------------------------------ X
 HONORABLE PAUL A. CROTTY, United States District Judge:
APPEARANCES
                                                                   1
FOR PLAINTIFFS BAIQIAO TANGBACKGROUND  AND JING GENG
     David Dong Ann Lin
      The early
     LEWIS    & years
                 LIN,of LLC
                        this decade saw a boom in home financing which was fueled, among

 otherDEFENDANTS
FOR   things, by low interest
                      WENGUI  ratesGUO
                                    and AND
                                        lax credit conditions.
                                              GOLDEN     SPRINGNew(NEW
                                                                  lendingYORK)
                                                                          instruments,
                                                                                 LTD.such as
       Aaron Aubrey Mitchell
 subprime mortgages
       LAWALL        (high credit risk
                  & MITCHELL,          loans) and Alt-A mortgages (low-documentation loans)
                                     LLC

 kept the
JOHN    F.boom going. Borrowers
            KEENAN,             played a role
                      United States           too; they took
                                          District           on unmanageable risks on the
                                                         Judge:

assumption that the market
     Plaintiffs            would continue
                      Baiqiao     Tang andto rise and that
                                                Jing   Gengrefinancing options would always
                                                                (“Plaintiffs”)       bringbe

aavailable
   motion  in the
               forfuture.
                     leaveLending discipline
                             to file         was lacking
                                         a second        in the system.
                                                       amended          Mortgage(“the
                                                                   complaint     originators did

 not holdand
SAC”)     theseto
               high-risk
                   add mortgage loans.defendants
                         three new     Rather than carry
                                                     to the risingaction
                                                         this      risk on their books, the
                                                                             following

 originators
the   Court’ssold their
                   Marchloans14,
                              into the
                                   2019secondary mortgage
                                           Opinion        market,(“the
                                                     & Order      often as March
                                                                           securitized
                                                                                    14,packages
                                                                                          2019

 known as mortgage-backed
Order”)   that dismissed  securities (“MBSs”).
                               without         MBS markets
                                          prejudice        grew almost exponentially.
                                                      Plaintiffs’       first

      Butcomplaint
amended  then the housing bubbleFAC”)
                       (“the     burst. Inagainst
                                           2006, the demand for housing
                                                     Defendants         dropped
                                                                    Wengui      abruptly
                                                                              Guo

 and home
a/k/a     prices began
        Miles    Kwok to(“Kwok”)
                         fall. In lightand
                                        of theGolden
                                               changingSpring
                                                        housing market,
                                                                 (New banks modified
                                                                        York) Ltd. their

 lending practices
(“Golden           and became
             Spring”)         unwilling to refinance
                           (collectively,        “thehome
                                                       FACmortgages without refinancing.
                                                            Defendants”).         For the



1
 Unless otherwise indicated, all references cited as “(¶ _)”
                                                          1 or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                        1
reasons set forth below, Plaintiffs’ motion is GRANTED in part

and DENIED in part.

     I.   Background

           A.   Factual Background

     The Court presumes familiarity with the allegations of this

case as stated in the March 14, 2019 Order. See Tang, et al. v.

Guo, et al., No. 17-cv-9031 (JFK), 2019 WL 1207859 (S.D.N.Y.

Mar. 14, 2019).    To briefly summarize, Plaintiff Tang is a legal

permanent resident, domiciled in California; Plaintiff Jing is

Tang’s wife and a U.S. citizen also domiciled in California.

Defendant Kwok is a “Chinese national and/or Hong Kong national”

who is currently domiciled in New York.    Defendant Golden Spring

is a Delaware corporation that is authorized to do business in

the state of New York.

     Plaintiffs allege that Defendant Kwok runs charitable

organizations and a media platform that are designed to compete

with Plaintiffs’ own nonprofit organizations and online,

independent media outlet.    Plaintiffs allege that Kwok made, and

continues to make, numerous false and defamatory statements

about Plaintiffs to garner attention for and ultimately drive

donors away from Plaintiffs’ organizations to Kwok’s competing

organizations.    Plaintiffs allege that Kwok’s attacks have

caused them to lose donors and to suffer severe emotional

distress and damage to their reputations.

                                     2
          B.    Procedural History

     Plaintiffs filed the first complaint in this action on

November 17, 2017 (“the Original Complaint”).         (ECF No. 1.)    The

Original Complaint only asserted claims against Kwok.         On

January 18, 2018, Kwok filed a motion to dismiss the Original

Complaint.   (ECF No. 11.)   On February 9, 2018, Plaintiffs filed

the FAC in lieu of an opposition to Kwok’s motion to dismiss.

(ECF No. 17.)    The FAC added Golden Spring as a defendant and

asserted seven causes of action against the FAC Defendants: one

federal law claim for violation of the Lanham Act under 15

U.S.C. § 1125(a)(1)(B), and six pendent state law claims for (1)

slander, libel per se, and commercial disparagement; (2) unfair

competition; (3) intentional infliction of emotional distress;

(4) tortious interference with contractual relations; (5)

harassment in violation of N.Y. Penal Code § 240.26; and (6)

false light invasion of privacy.         On March 9, 2018, Kwok and

Golden Spring moved to dismiss the FAC under Federal Rule of

Civil Procedure 12(b)(6).    (ECF No. 23.)

     On March 14, 2019, the Court dismissed the FAC in its

entirety and without prejudice.      (ECF No. 28.)     The Court

dismissed Golden Spring as a defendant because the FAC failed to

allege any wrongdoing by Golden Spring “sufficient to support

Plaintiffs’ general contention that Golden Spring aided Kwok in

violating the Lanham Act or in engaging in acts which could

                                     3
constitute unfair competition.” Tang, 2019 WL 1207859 at *2.

The Court dismissed Plaintiffs’ Lanham Act claim against Kwok

because the FAC did not adequately allege that his

communications were economically motivated commercial speech.

Id. at *4.   Having dismissed Plaintiffs’ federal law claims, the

Court declined to exercise supplemental jurisdiction over and

dismissed Plaintiffs’ remaining state law claims. Id. at *5.

The Court allowed Plaintiffs to seek leave to amend their

complaint, but ordered them to demonstrate how they will cure

the deficiencies in their claims and that justice requires

granting leave to amend. Id.

     On April 15, 2019, Plaintiffs moved the Court for leave to

file the SAC and add three additional defendants: “Rule of Law

Foundation III Inc.” and “Rule of Law Society IV Inc.”

(collectively “the Rule of Law Defendants”), and “Saraca Media

Group Inc.” (together with Golden Spring, “the Media

Defendants”). 1   (ECF No. 30.)   The SAC adds numerous allegations

of additional wrongdoing by Kwok and the other named defendants

(collectively “Defendants”) that occurred after the FAC was

filed and which allegedly continue into the present day.




1
  Defendants Rule of Law Foundation III Inc. and Rule of Law Society IV
Inc. are Delaware non-profit corporations; Defendant Saraca Media Group
Inc. is a Delaware corporation. All three are authorized to do
business in the State of New York.

                                   4
     II.   Discussion

           A.   Legal Standard

     Leave to amend should be freely granted when justice so

requires. Fed. R. Civ. P. 15(a)(2); Dluhos v. Floating &

Abandoned Vessel, 162 F.3d 63, 69 (2d Cir. 1998).    “Nonetheless,

the Court may deny leave if the amendment (1) has been delayed

unduly, (2) is sought for dilatory purposes or is made in bad

faith, (3) the opposing party would be prejudiced, or (4) would

be futile.” Lee v. Regal Cruises, Ltd., 916 F. Supp. 300, 303

(S.D.N.Y. 1996) (citing Foman v. Davis, 371 U.S. 178, 182

(1962)).   “An amendment to a pleading is futile if the proposed

claim could not withstand a motion to dismiss pursuant to Fed.

R. Civ. P. 12(b)(6).” Lucente v. Int’l Bus. Machs. Corp., 310

F.3d 243, 258 (2d Cir. 2002) (citing Dougherty v. North

Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir.

2002)).    “Thus, the standard for denying leave to amend based on

futility is the same as the standard for granting a motion to

dismiss.” IBEW Local Union No. 58 Pension Trust Fund & Annuity

Fund v. Royal Bank of Scotland Grp., PLC, 783 F.3d 383, 389 (2d

Cir. 2015).

     In evaluating Plaintiffs’ motion to amend, the Court will

consider whether the SAC cures the deficiencies identified in

the March 14, 2019 Order.    In so doing, “the Court treats all

factual allegations in the SAC as true and draws all reasonable

                                  5
inferences in Plaintiffs’ favor.” Kuriakose v. Fed. Home Loan

Mortg. Corp., 897 F. Supp. 2d 168, 175 (S.D.N.Y. 2012) (citing

Ganino v. Citizens Util. Co., 228 F.3d 154, 161 (2d Cir. 2000)).

Should the SAC not contain sufficient factual matter to state a

claim that is plausible on its face, the Court will deny leave

to amend as futile. See Balintulo v. Ford Motor Co., 796 F.3d

160, 164-65 (2d Cir. 2015).

            B.   Lanham Act

                  1.   Applicable Law

     Section 43(a) of the Lanham Act “protect[s] persons engaged

in . . . commerce against unfair competition.” POM Wonderful LLC

v. Coca-Cola Co., 573 U.S. 102, 107 (2014) (quotation marks

omitted).    It provides in relevant part that any person shall be

liable in a civil action,

     who, on or in connection with any goods or services . .
     . uses in commerce . . . any false designation of origin,
     false or misleading description of fact, or false or
     misleading representation of fact, which . . . in
     commercial advertising or promotion, misrepresents the
     nature, characteristics, qualities, or geographic origin
     of his or her or another person’s goods, services, or
     commercial activities.

15 U.S.C. § 1125(a)(1)(B).     The Lanham Act “does not prohibit

false statements generally,” but it does prohibit “false or

misleading descriptions or false or misleading representations

of fact made about one’s own or another’s goods or services.”

S.C. Johnson & Son, Inc. v. Clorox Co., 241 F.3d 232, 238 (2d


                                    6
Cir. 2001) (quoting Groden v. Random House, Inc., 61 F.3d 1045,

1052 (2d Cir. 1995)).

     “To be actionable under the Lanham Act, statements must

constitute ‘commercial advertising or promotion.’” Enigma

Software Grp. USA, LLC v. Bleeping Computer LLC, 194 F. Supp. 3d

263, 293 (S.D.N.Y. 2016) (quoting Romeo & Juliette Laser Hair

Removal, Inc. v. Assara I LLC, No. 08-cv-0442 (DLC), 2016 WL

815205, at *7 (S.D.N.Y. Feb. 29, 2016)).

     In this circuit, to constitute “commercial advertising
     or promotion” under the Lanham Act, a statement must be:
     (1) “commercial speech,” (2) made “for the purpose of
     influencing consumers to buy defendant’s goods or
     services,” and (3) “although representations less formal
     than those made as part of a classic advertising campaign
     may suffice, they must be disseminated sufficiently to
     the relevant purchasing public.”

Gmurzynska v. Hutton, 355 F.3d 206, 210 (2d Cir. 2004) (quoting

Fashion Boutique of Short Hills, Inc. v. Fendi USA, Inc., 314 F.

3d 48, 56, 57-58 (2d Cir. 2002)).   Many courts have adopted a

fourth requirement: a purportedly false statement must be made

“by a defendant who is in commercial competition with

plaintiff.” Enigma, 194 F. Supp. 3d at 293 (collecting cases).

     “Pure commercial speech ‘does no more than propose a

commercial transaction.’” Id. (quoting Bolger v. Youngs Drug

Prods. Corp., 463 U.S. 60, 66 (1983)).   “But a ‘hybrid’

communication, i.e., one that combines commercial and non-

commercial elements, may nonetheless be ‘commercial’ where (1)


                                7
it is an advertisement; (2) it refers to a specific product or

service; and (3) the speaker has an economic motivation for the

speech.” Id. (citing Bolger, 463 U.S. at 66-67).

                 2.   Analysis

     The March 14, 2019 Order dismissed Plaintiffs’ Lanham Act

claim because the FAC failed to allege how Kwok had an economic

motivation or intended to profit by attempting to gain viewers

on his media platform at the expense of viewers on Plaintiffs’

platform.   “Without these allegations,” the Court ruled, “[it]

cannot conclude that Kwok’s speech was commercial speech as

opposed to political speech, which is not actionable under the

Lanham Act.” Tang, 2019 WL 1207859 at *4.

     The SAC successfully amends Plaintiffs’ pleading to

plausibly allege a violation of the Lanham Act.    First, the SAC

alleges a sufficient economic motivation for Kwok’s speech

because Plaintiffs now allege that, in the time since the FAC

was filed, Kwok has added “DONATE” buttons to the video

infomercials promoting his media outlets and fundraising

organizations.   (SAC ¶¶ 79, 83, 91-100 (ECF No. 30-1).)

Further, the SAC now alleges that Kwok and the other named

defendants intended to increase viewership on the Media

Defendants’ platforms to encourage viewers to donate to the Rule

of Law Defendants that compete with Plaintiffs’ own nonprofit

organizations.

                                 8
     Second, the SAC adds new allegations that Kwok and the

other named defendants have violated the Lanham Act by

misleading the public regarding the purported use of donated

money.   (Id. ¶¶ 67-90.)   The SAC now alleges that Defendants

have engaged in false advertising by encouraging donations to

the Rule of Law Defendants without disclosing that (1) the

donations are not tax-deductible and (2) the funds will be used

for non-charitable lobbying efforts, to support the for-profit

Media Defendants, and to fund Kwok’s application for asylum in

the United States.   (Id.)

     Finally, the SAC meets the other elements of a Lanham Act

claim by plausibly alleging that Plaintiffs and Defendants

compete for fundraising dollars, Kwok’s false statements were

made for the purpose of influencing viewers to donate to his

charitable organizations instead of Plaintiffs’, and the

statements were sufficiently disseminated to the relevant

purchasing public by being posted to public forums such as

YouTube and Twitter.   Kwok argues that his statements are free

speech and, thus, not actionable under the Lanham Act.    The

Court is not persuaded at this procedural stage.    “[A]ssuming it

occurred as plaintiffs allege, [Kwok’s conduct] is ‘commercial

speech’ within the ambit of the Lanham Act, and . . . applying

the Lanham Act to such conduct does not violate [his] First

Amendment rights.” Nat’l Artists Mgmt. Co. v. Weaving, 769 F.

                                  9
Supp. 1224, 1236 (S.D.N.Y. 1991).     Accordingly, the SAC

plausibly alleges a violation of the Lanham Act sufficient to

survive a motion to dismiss.

          C. Golden Spring and the Proposed Additional
          Defendants

     Federal Rule of Civil Procedure 21 provides that a court

“may at any time, on just terms, add or drop a party.”       However,

leave to amend to add additional parties to a complaint will

only be granted where the amended pleading alleges specific

wrongdoing by each named defendant. See, e.g., Harnage v.

Lightner, 916 F.3d 138, 143 (2d Cir. 2019).    In deciding whether

to permit the addition of defendants, courts apply the “same

standard of liberality afforded to motions to amend pleadings

under Rule 15.” Soler v. G & U, Inc., 86 F.R.D. 524, 528

(S.D.N.Y. 1980) (quotation marks omitted).

     The SAC plausibly alleges specific wrongdoing by Golden

Spring and the three new defendants.    First, the SAC alleges

that the Rule of Law Defendants, which are wholly owned and

controlled by Kwok, operate the Media Defendants and use the

Media Defendants to publish Kwok’s false and misleading

statements.   (SAC ¶¶ 10-20.)   Second, the SAC alleges that the

Rule of Law Defendants engaged in false advertising regarding

the foundations’ non-tax exemption for charitable donations,

lobbying efforts, and non-charitable expenditures.    (Id. ¶¶ 67-


                                 10
90.)    Finally, the SAC alleges that the Media Defendants promote

and encourage Kwok’s and the Rule of Law Defendants’ false

statements and advertising by receiving funding from the Rule of

Law Defendants and publishing the misleading infomercials on

their platforms.    (Id. ¶ 84.)

       The FAC Defendants argue that the three new defendants

cannot be liable for any wrongdoing because the new defendants

were formed after Kwok made the allegedly false statements in

2017 and 2018 that form the basis of Plaintiffs’ claims.

Drawing all reasonable inferences in Plaintiffs’ favor, however,

the SAC plausibly alleges wrongdoing by the new defendants after

they were created in late 2018.     First, the SAC alleges the new

defendants engaged in false advertising after they were

incorporated.    (Id. ¶¶ 67-90.)   Second, Kwok’s original false

and defamatory statements are still publicly available on

YouTube and Twitter.    (Id. ¶¶ 101-70.)   Finally, the SAC alleges

new false and defamatory statements that were made as recently

as February 2019.    (Id. ¶¶ 171-78.)   Accordingly, even though

the new defendants were created after Kwok’s initial false

statements, the SAC plausibly alleges that the new defendants

are sufficiently involved in Kwok’s current, economically

motivated false statements.




                                   11
           D.   State Law Claims

     The March 14, 2019 Order declined to exercise supplemental

jurisdiction over and summarily dismissed the FAC’s state law

claims.   As discussed below, the SAC plausibly alleges unfair

competition, defamation, and harassment sufficient to allow

these state law claims to survive at this procedural stage.        The

SAC, however, fails to plausibly allege tortious interference

with contract, intentional infliction of emotional distress, or

false light invasion of privacy.        Accordingly, leave to amend

the first two of these claims is denied without prejudice; leave

to amend Plaintiffs’ false light claim is denied with prejudice

as futile.

                 1.   Unfair Competition

     In addition to the Lanham Act claim, the SAC also asserts a

claim against Defendants for unfair competition.       “It is well-

established that the elements necessary to prevail on causes of

action for . . . unfair competition under New York common law

mirror the Lanham Act claims.” Real News Project, Inc. v. Indep.

World Television, Inc., No. 06-cv-4322 (GEL), 2008 WL 2229830,

at *6 (S.D.N.Y. May 27, 2008) (quoting Lorillard Tobacco Co. v.

Jamelis Grocery, Inc., 378 F. Supp. 2d 448, 456 (S.D.N.Y.

2005)).   Accordingly, the SAC’s unfair competition claim is

permitted for the same reasons as its Lanham Act claim.



                                   12
                 2. Tortious Interference with Contractual
                 Relations

     The SAC alleges tortious interference with contractual

relations and prospective contractual relations against Kwok and

Golden Spring.   “The elements of a tortious interference claim

are: (1) that a valid contract exists; (2) that a ‘third party’

had knowledge of the contract; (3) that the third party

intentionally and improperly procured the breach of the

contract; and (4) that the breach resulted in damage to the

plaintiff.” Bose v. Interclick, Inc., No. 10-cv-9183 (DAB), 2011

WL 4343517, at *10 (S.D.N.Y. Aug. 17, 2011) (citing TVT Records

v. Island Def Jam Music Grp., 412 F.3d 82, 88 (2d Cir. 2005)).

     Plaintiffs’ tortious interference claim fails because the

SAC does not allege facts regarding the nature of the contracts

Plaintiffs had with other donors that were impacted by

Defendants’ wrongdoing, nor any individual contract that was

breached because of Defendants’ actions.   The SAC’s allegations

are far too general to state a claim for tortious interference

because, without specific facts regarding the terms of the

contracts that were breached, or the specific parties to the

contracts and how they breached the agreements, the SAC does not

plausibly allege that a contract existed or would have existed

on which Defendants’ actions were wrongful. See, e.g., id. at




                                 13
*10-11.   Accordingly, the SAC’s tortious interference claim is

dismissed without prejudice.

                3.   Additional Claims Against Kwok

     The SAC alleges the following claims against Kwok in his

individual capacity: (1) defamation; (2) intentional infliction

of emotional distress (“IIED”); (3) harassment; and (4) false

light invasion of privacy.    Each is discussed in turn below.

                      a.   Defamation

     The SAC alleges false and defamatory statements by Kwok

regarding, among other things, Plaintiffs’ attempts to lie to

and “swindle” donors, steal money from donors, and use donated

money for Plaintiffs’ own personal and illicit expenses.

Further, the SAC alleges that Kwok continued making such false

and defamatory statements as recently as February 2019, long

after he was on clear notice that Plaintiffs would litigate to

protect themselves against defamatory statements.     Kwok argues

that the allegations relate to statements of opinion, not fact,

and regardless, Plaintiff Tang is a public figure.

     “A defamation claim requires (1) a false and defamatory

statement of and concerning plaintiff; (2) publication to a

third-party; (3) the requisite degree of fault; and (4) special

harm of per se actionability.” Ulrich v. Moody’s Corp., No. 13-

cv-8 (VSB), 2017 WL 1232709, at *18 (S.D.N.Y. Mar. 31, 2017),

aff’d, 721 F. App’x 17 (2d Cir. 2018) (internal quotation marks

                                  14
omitted).   A statement of opinion cannot form the basis of a

defamation claim. See Levin v. McPhee, 119 F.3d 189, 195 (2d

Cir. 1997).   “In determining whether a statement is one of fact

or opinion, courts examine (1) whether the statement had a

precise and readily understood meaning; (2) whether the

statement is susceptible of being proven false; and (3) whether

the context signals that the statement is one of fact.” Ulrich,

2017 WL 1232709 at *18 (internal quotation marks omitted).    A

public figure must show “actual malice” to recover damages for a

defamatory falsehood. New York Times Co. v. Sullivan, 376 U.S.

254, 280 (1964).   “Actual malice requires proof that the

publisher had a subjective awareness of either falsity or

probable falsity of the defamatory statement, or acted with

reckless disregard of [the statement’s] truth or falsity.” Celle

v. Filipino Reporter Enterprises Inc., 209 F.3d 163, 182 (2d

Cir. 2000).

     Drawing all reasonable inferences in favor of Plaintiffs,

the SAC plausibly alleges defamatory statements by Kwok with, at

a minimum, a reckless disregard for whether the statements were

false or not.   “Libel law provides redress for injuries to a

person’s reputation, caused by statements that ‘tend [ ] to

expose a person to hatred, contempt or aversion, or to induce an

evil or unsavory opinion of him in the minds of a substantial

number in the community.’” Levin, 119 F.3d at 195 (citation

                                15
omitted; alteration in original).      Here, the SAC plausibly

states such a claim because it includes numerous specific

references to defamatory statements by Kwok and their impact on

Plaintiffs.   Further, at this procedural stage, the statements

are sufficiently factual because Kwok’s assertions that

Plaintiffs are secret agents of the Chinese government, rapists,

or thieves, are statements that may be proven false and, thus,

they are not mere statements of opinion. See id.      Finally, the

context of Kwok’s statements did not signal to the listener that

what was being conveyed was likely to be opinion rather than

fact. See id.    Indeed, the SAC plausibly alleges that Kwok

intended the statements to encourage the listener to provide

donations to organizations in direct competition with

Plaintiffs.   Accordingly, the SAC’s slander, libel per se, and

commercial disparagement claims are permitted.

                      b.   IIED

     Under New York law, IIED requires: “(1) extreme and

outrageous conduct, (2) intent to cause severe emotional

distress, (3) a causal connection between the conduct and the

injury, and (4) severe emotional distress.” Bender v. City of

New York, 78 F.3d 787, 790 (2d Cir. 1996).      “New York sets a

high threshold for conduct that is ‘extreme and outrageous’

enough to constitute intentional infliction of emotional

distress.” Id.    Further, IIED claims should not be entertained

                                  16
where the conduct complained of falls entirely within the scope

of a tort claim such as defamation. See McNamee v. Clemens, 762

F. Supp. 2d 584, 608 (E.D.N.Y. 2011) (collecting cases).

     Accepting Plaintiffs’ allegations as true, and drawing all

reasonable inferences in their favor, the SAC’s IIED claim fails

for the following reasons:    First, Plaintiffs do not allege

sufficiently “extreme and outrageous” conduct by Kwok.       Here,

the gravamen of the SAC is a commercial dispute between

competing high-profile public advocates and the use of false and

defamatory statements by one advocate to obtain an unfair

advantage over his competitor. 2    This “cannot be said to shock

the conscience of humankind.” Id. at 610.     Second, the SAC does

not allege a specific severe emotional injury suffered by

Plaintiffs because of Kwok’s defamatory statements.      Finally,

Plaintiffs’ IIED claim is duplicative of their defamation claim.

The injuries arising from the defamation claim are the same as

the IIED claim and, thus, “resolution of the . . . defamation

claims will fully redress the injuries alleged under the IIED



2
  Plaintiffs contend that this case resembles Dennis v. Napoli, where
the court permitted the plaintiffs defamation and IIED claims to move
forward. 148 A.D.3d 446 (1st Dep’t 2017). The Court disagrees.
Unlike the circumstances here, the defendants in Dennis allegedly
engaged in concerted action to access the plaintiff’s work email,
personal email, and Facebook accounts in order to harass and defame
the plaintiff. See id. at 49. Such conduct is quite different than
the facts of this case which do not involve similar allegations of
significant wrongdoing by Kwok beyond his defamatory statements and
unfair competition.

                                   17
action.” Id. at 608.    Accordingly, the SAC’s IIED claim is

dismissed without prejudice.

                       c.   Harassment

     The SAC alleges Kwok engaged in a course of conduct that

served no legitimate purpose and which alarmed and seriously

annoyed Plaintiffs in violation of N.Y. Penal Code § 240.26.

New York law “recognizes an implied private right of action for

criminal harassment in violation of the Penal Law.” Blasetti v.

Pietropolo, 213 F. Supp. 2d 425, 428 (S.D.N.Y. 2002) (collecting

cases).   Accordingly, Plaintiffs’ harassment claim is permitted.

                       d.   False Light

     The SAC alleges that Kwok publicly and falsely accused

Plaintiffs of engaging in wrongdoing, and that such actions give

rise to the tort of false light invasion of privacy.

Allegations that a defendant portrayed a plaintiff in a false

light, however, are not actionable under New York law. See

Beverley v. Choices Women’s Med. Ctr., Inc., 141 A.D.2d 89, 95

(2d Dep’t 1988).   Nevertheless, Plaintiffs cite Clark v. Celeb

Pub., Inc., 530 F. Supp. 979 (S.D.N.Y. 1981), for the

proposition that New York courts may allow a California tort

claim to go forward where the Plaintiffs are California

residents and the harm was suffered in California.    The Court

disagrees.



                                   18
     In Clark, the court applied California law when determining

the plaintiff’s damages after default judgment was entered

against the defendant publisher. See 530 F. Supp. at 982.      The

court ruled that California tort law, which permitted a claim

for invasion of privacy, allowed the defendant to recover

damages for the tort. See id.     Clark, however, had nothing to do

with defamation or unfair competition; it was about the

defendant’s wrongful use of the plaintiff’s image in a

pornographic magazine. See id.     Here, Plaintiffs have alleged

violations of federal law and New York law—including, as

discussed above, New York’s implied right of action under its

Penal Law—for the exact same conduct as Plaintiffs’ false light

claim under California law.     Accordingly, Plaintiffs’ false

light claim is wholly duplicative of their harassment and

defamation claims and, because the SAC’s harassment and

defamation claims both survive, leave to amend Plaintiffs’ false

light claim is denied with prejudice as futile.

            E.   Timeliness

     Defendants argue that Plaintiffs’ motion should be

dismissed as untimely.     The March 14, 2019 Order required

Plaintiffs to file their motion “within 30 days of the date of

this Opinion.” Tang, 2019 WL 1207859 at *5.     Accordingly,

Plaintiff’s motion was due by April 13, 2019, which fell on a

Saturday.    As a result, Plaintiffs were permitted to file their

                                  19
motion on “the next day that is not a Saturday, Sunday, or legal

holiday.” Fed. R. Civ. P. 6(a)(1)(C).      Plaintiffs’ motion, which

was filed on the following Monday, April 15, 2019, was timely.

             F.   Plaintiffs’ Action in State Court

     Finally, Defendants argue the SAC should be dismissed

because Plaintiffs have filed a similar action in New York state

court.   “[T]he pendency of an action in [a] state court is no

bar to proceedings concerning the same matter in the Federal

court having jurisdiction.” Sprint Commc’ns, Inc. v. Jacobs, 571

U.S. 69, 73 (2013) (quoting Colo. River Water Cons. Dist. v.

United States, 424 U.S. 800, 817 (1976)) (alterations in

original).    Accordingly, because the Court has jurisdiction over

the SAC’s Lanham Act claim, and supplemental jurisdiction over

its related state law claims, Plaintiffs’ SAC is permitted.

     III.    Conclusion

     For the reasons stated above, Plaintiffs’ motion to amend

is GRANTED in part and DENIED in part.     Plaintiffs may file a

second amended complaint with their Lanham Act, unfair

competition, defamation, and harassment claims.       The Court notes

that Plaintiffs initiated this action more than two years ago.

However, should Plaintiffs wish to prolong the pleading stage of

this litigation—rather than move forward to discovery—and amend

their remaining claims, Plaintiffs must demonstrate (1) how they

will cure the deficiencies in the claims and (2) that justice

                                   20
requires granting leave to file a third amended complaint.    Such

demonstration shall be filed within 30 days of the date of this

Opinion.

     It is FURTHER ORDERED that if Plaintiffs do not elect to

amend their remaining claims, Defendants shall serve their

answer to the SAC no later than 15 days from the date the SAC is

filed.

SO ORDERED.

Dated:     New York, New York
           November 20, 2019

                                 ~
                                     <l1A   V   =r~
                                            John t. Keenan
                                     United States District Judge




                                21
